Citation Nr: 1434434	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist fracture.

2.  Entitlement to an effective date prior to April 30, 2004, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, in pertinent part, denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for residuals of left wrist fracture.

In June 2005, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In December 2005, the Board remanded the case for additional development.

In April 2009, the Veteran was informed that the VLJ who conducted his June 2005 hearing was no longer employed by the Board; and therefore, he had the right to an additional hearing.  The Veteran responded indicating that he wanted an additional hearing, and in June 2009, a hearing was held before the undersigned.

The appeal was remanded in November 2009.  In January 2012, the Board reopened and remanded the claim of entitlement to service connection for residuals of a left wrist fracture.  The Board denied the Veteran's claim in April 2013, a decision which he appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court issued a January 2014 Order remanding the part of the April 2013 decision that denied entitlement to service connection for residuals of a left wrist fracture. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records in the adjudication of this appeal.

The issue of entitlement to an earlier effective date for service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is no satisfactory lay or other evidence that the Veteran injured his left wrist in Vietnam or at any other time during service.
 
2.  The preponderance of the evidence is against finding that the Veteran has residuals of a left wrist fracture that are related to active military service or events therein; and there is no evidence of left wrist arthritis manifested to a compensable degree within one year following discharge from service.


CONCLUSION OF LAW

Residuals of a left wrist fracture were not incurred in or aggravated by service, and left wrist arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letters dated in September 2002, December 2005, March 2006, January 2010, March 2010, and July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will obtain.  He was also provided notice how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the August 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  In this case, VA obtained the Veteran's service treatment records, service personnel records, and identified post-service private and VA treatment records, as well as records from the Social Security Administration (SSA).  

The Veteran was not provided a VA examination to determine the nature and etiology of his claimed left wrist disability.  As discussed in greater detail below, even when considering 38 U.S.C.A. § 1154(b), there is no satisfactory evidence of an in-service left wrist fracture, and no indication of a possible relationship between the current left wrist disability and any event in service.  On review, a VA examination is not necessary regarding this issue.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, will be service-connected if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In considering the merits of the claim, the Board notes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board notes that "competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he currently has a left wrist disability related to left wrist injuries in service.  At his June 2005 hearing, the Veteran testified that he injured his wrist in Vietnam and re-injured it while stateside.  He reported three or four post-service injuries.  The Veteran provided similar testimony regarding his left wrist disability at the June 2009 hearing.  

Evidence of record shows a current left wrist disability.  For example, VA records show continued complaints and treatment related to left wrist fractures and post-traumatic arthritis.  SSA records show disability based on a primary diagnosis of a Colles fracture of the left radius with malunion.  

Notwithstanding evidence of current disability, service connection generally requires that the disability was incurred in service or is otherwise related to service or events therein.  

As noted, the Board denied this claim in April 2013.  Pursuant to the Joint Motion, the parties agreed that the Board did not supply an adequate statement of reasons and bases for its decision.  Specifically, that the Board did not discuss the Veteran's combat status or the applicability of 38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d) to his claim.  It was further noted that consideration of the Veteran's combat status, as well as the referenced statute and regulation, was pertinent to the determination of whether the Veteran suffered an in-service left wrist injury and thus, a remand was warranted.  

Review of the April 2013 decision shows that on page 6, the Board acknowledged the Veteran's contentions that he was a combat veteran and stated:  

The Veteran's DD Form 214 does not show any awards or decorations conclusively establishing combat participation.  The Veteran filed an Application for Correction of Military Records to reflect an award of the Combat Infantryman Badge (CIB).  The Department of the Army, Board for the Correction of Military Records (ABCMR) determined that the Veteran was not entitled to a CIB.  Service personnel records show that the Veteran participated in various campaigns while serving in Vietnam and his military occupational specialty was military police.  On review, the Board does not find 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) for application.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6256 (2000).

Considering the Joint Motion, however, the Board will provide further discussion.  Section 1154(b) of the United States Code provides that:

[i]n the case of any veteran who engaged in combat . . . the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

Similarly, 38 C.F.R. § 3.304(d) provides that "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation."

The Veteran asserts that he injured or fractured his left wrist while jumping or falling in a foxhole during the Tet Offensive.  The claimed injury is not documented in the service records.  Section 1154(b), however, can aid a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Even assuming that 38 U.S.C.A. § 1154(b) is for application, the Board must 
determine whether the Veteran has presented "satisfactory" evidence of service-connected injury or disease.  "Satisfactory evidence," in the context of section 1154(b), means "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In making the determination of whether "satisfactory" evidence has been presented, the Board must make a "determination as to the credibility of the veteran's evidence standing alone," and may not conduct "a weighing of the veteran's evidence with contrary evidence."  Collette v. Brown, 82 F.3d 389, 393-94 (Fed. Cir. 1996).  

"In determining whether documents submitted by a veteran are 'satisfactory' evidence under section 1154(b), a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza, 7 Vet. App. at 511.  Notably, in Caluza, the Court found that while the Board improperly considered a 1945 service medical examination report in determining credibility, as that consideration violated the aspect of 1154(b) that does not require contemporaneous medical evidence of an injury, it was proper for the Board to have considered a 1947 statement by the Veteran in that matter, and the consistency of the 1947 statement with the appellant's claims made on appeal, despite being made many years prior to his submission of a claim for VA compensation.  The Court further noted that the 1945 examination report "was submitted by the Secretary and was not an affidavit, document, or testimony submitted on behalf of the veteran, [and] should not have been reviewed under the preponderance standard, to determine credibility."  Id. at 512.  

In considering whether the Veteran has presented "satisfactory" evidence, the Board will consider the statements and evidence submitted on his behalf.  The Board acknowledges that the Report of Medical History referenced herein is contained in the service treatment records.  The reported history, however, was essentially provided by the Veteran.  That is, he responded to the questions and signed the document.  Accordingly, the Board finds this evidence for consideration in the initial inquiry.  The Board will not consider the separation physical or lack of in-service documentation in determining whether satisfactory evidence has been submitted.  

On his February 1969 Report of Medical History, while the Veteran responded "yes" to whether he had a history of broken bones, he only referenced his preexisting right femur fracture.  The Veteran further stated that he was in good health with only some complaints in his right thigh.  In response to the question of whether he had ever had any injury other than those already noted, he indicated "no."  In the report, he made no suggestion of an in-service wrist injury, or that he had any left wrist symptomatology.  

A September 1998 VA treatment record reflects wrist pain since the 1970's.  It was noted that the Veteran had an old left scaphoid fracture nonunion with chronic wrist pain for the last 30 years that had become increasingly symptomatic since a fall about 3 weeks ago.  

The Veteran informed a June 1999 treatment provider that he suffered left wrist trauma one year prior, and then reinjured the wrist 3 days prior.  Approximately two weeks later, but still in June 1999, the Veteran reported a history of multiple injuries in the past and that he may have broken his wrist in Vietnam.  

In an August 1999 statement, the Veteran reported that in May 1999, he fractured 2 bones in his left wrist. 

A November 1999 private evaluation documents the Veteran's report that he broke his left wrist four years prior and then again in April 1999.  

In a December 1999 statement, the Veteran first indicated the circumstances of his alleged in-service left wrist injury, claiming that he injured it jumping into a foxhole during the Tet offensive in 1968.  He stated that a medic wrapped his wrist with an Ace bandage.

A VA record dated in February 2000 reflects his report that he had a history of three wrist fractures and that the "first break was service-connected."  

A September 2002 private record documents the Veteran's reports that his left wrist problems began in 1967 when he jumped into a foxhole and struck his left wrist.  Because of combat conditions, an x-ray could not be done and an Ace wrap was placed over the wrist.  He reported that he fractured his left wrist again in 1969, 1974, and 1999.  

At the June 2005 hearing, the Veteran testified that he fractured his wrist during the Tet Offensive.  A medic put an Ace bandage on it but did not x-ray it.  When asked how he knew it was fractured, he stated that when he fell in the hole, it swelled up like the bone was coming out of it.  At the June 2009 hearing, the Veteran testified that he fell in a foxhole and broke his wrist.  

As documented above, the Veteran's statements concerning the existence of an in-service left wrist fracture have been inconsistent.  The Board makes particular note of his statements on the February 1969 Report of Medical History in which he was asked to identify his history of broken bones (or any other injury), and only indicated a history of a broken femur.  That statement is the evidence most contemporaneous with the alleged events in Vietnam.  He did not indicate that he suffered any wrist fracture during service or that he had any left wrist symptomatology and in fact, denied injuries other than related to the right femur.  The Board finds the denial of any other injury, especially in light of the now claimed severity of the injury, inconsistent with the statements made many years after service and in support of a claim for compensation.  

Even without considering the statements made by the Veteran on the Report of Medical History, the Board notes the general inconsistency of his statements throughout the record.  For example, in September 1998, he stated that his left wrist pain had been present "since [the] 1970's."  In other words, even as of September 1998, he did not associate his left wrist pain with military service, including any events in Vietnam.  In June 1999, he identified left wrist trauma that occurred in 1998 and 1999, but nothing prior to that time.  Later that month, he stated for the first time that he may have broken his wrist in Vietnam.  Following that statement, when receiving private treatment in November 1999, he reported he broke his wrist in 1995 and then again in April 1999.  

On review and considering the "Veteran's evidence" as a whole, the Board determines that his statements concerning a left wrist fracture are not "satisfactory" when applying the first prong of 38 U.S.C.A. § 1154(b) and he is not entitled to the benefits of this section concerning his claims of a combat-related injury.  As set forth, the Veteran's reports are not consistent.  

The Board has considered the December 1999 statement from the Veteran's sister which indicates that he lived with her shortly after discharge and continually complained that his wrist was bothering him.  While she is competent to report her observations, see Layno, 6 Vet. App. at 469, her statement does not serve to establish the reported in-service injury, particularly in light of the inconsistent evidence referenced above.  

The Board has also considered the Veteran's contentions that he subsequently broke his left wrist at Fort Dix.  Again, the Board acknowledges that the Veteran is competent to report a left wrist injury.  In assessing the credibility of his reports as to the claimed non-combat in-service wrist injury, the Board will consider all evidence of record.  

As discussed, a left wrist injury is not documented in the service records and the separation examination was negative for any wrist symptomatology or complaints related to same.  On the associated Report of Medical History, the Veteran denied injuries other than a preexisting right femur fracture.  Further, and as discussed above, the Veteran has provided inconsistent statements as to the circumstances and date of onset of his left wrist problems and his contentions are not supported by the overall evidence of record.  

Although there are suggestions in VA treatment records of an old left wrist fracture and 30 years of chronic pain, those reports appear to be based on the Veteran's reported history of an in-service left wrist injury, which the Board does not find supported by the evidence of record.  Thus, any treatment reports relying on those statements are not considered probative as to the etiology of any current left wrist disability.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  

As discussed, the Board does not find satisfactory evidence of a left wrist injury during claimed combat service in Vietnam or at any other time during service.  There is also no evidence of left wrist arthritis during service.  Under the circumstances of this case, neither the chronicity nor continuity of symptomatology rules of 38 C.F.R. § 3.303(b) are for application.  See Walker, 708 F.3d at 1339.  The Board further notes that there is no evidence of left wrist arthritis manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

In sum, the preponderance of the evidence is against finding that current residuals of a left wrist fracture are related to active military service or events therein.  The doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left wrist fracture is denied.


REMAND

In March 2005, the RO furnished a statement of the case addressing the issue of entitlement to an effective date prior to April 30, 2004, for the grant of service connection for prostate cancer.  Review of the claims folder shows that a timely Form 9 was received on this issue in March 2005.  

The Board has been unable to locate any indication in the record that the appeal was withdrawn or otherwise resolved, and thus, it appears to remain pending.  Considering the length of time since the Form 9 was received, the AOJ should inform the appellant of the appeal and determine whether he has any additional relevant evidence or argument in support of his claim.  The Board further notes that a significant amount of evidence has been added to the record since the March 2005 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any additional evidence or argument that he wishes to have considered in the appeal of his claim for an effective date prior to April 30, 2004, for the grant of service connection for prostate cancer.  

2.  Then, readjudicate the claim.  All relevant evidence added to the record since the March 2005 statement of the case should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


